DETAILED ACTION
Status of Claims
	Claims 1-10 are pending.
	Claim 10 is withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-9 in the reply filed on 15 February 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  “the electrode roller” may be more appropriately written as “the rotating electrode roller”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “sheet-like” resin is indefinite because it is unclear what structure is required.  It is unclear what structure of the resin is required. 
Regarding claim 1, the terms “the resin porous body” in line 8 is indefinite because it is unclear if the terms are referring to “a sheet-like resin porous body”, “a conductive resin porous body” or some other resin porous body.  
Regarding claim 1, the phrase “formed by a material containing iron as a main component” is indefinite because it is unclear if the power supply brush is inclusive of iron itself (e.g. composed of iron), formed by a member or tool that is made of iron or some other scenario.  
	Regarding claim 1, the phrase “formed by a material containing iron or nickel as a main component” is indefinite because it is unclear if the rotation shaft is inclusive of iron or nickel itself (e.g. composed of iron or nickel), formed by a member or tool that is made of iron or nickel or some other scenario. 
	

 Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art alone or in combination does not disclose the combination of claim limitations of claim 1 including at least the electrode roller supplied with power by bringing a power supply brush formed by a material containing iron as a main component into sliding contact with a part of a rotation shaft and at least a surface of at least the part of the rotation shaft with which the power supply brush is brought into contact is formed by a material containing iron or nickel as a main component in combination with the additional limitations of performing.  
The closest prior art includes the teachings of Kimura et al. (US 2013/0121873) which discloses a method of forming a porous metal body including performing electrical conduction treatment (102), performing electroplating treatment (103), performing treatment of removing at least a resin porous body (104) (Figure 1) and the use of electrode rollers (26) to supply power [0041], Figure 5.  Kimura et al. fail to disclose the claimed composition of the rotating shaft of the electrode roller as claimed and the claimed power supply brush and its composition.  The prior art such as Balcazar et al. (WO 2017086767) disclose conductive rollers of an electroplating device being composed of iron (page 11).  The prior art such as Nachtman (US 2,341,157) discloses brush contacts (63) for contacting rollers and providing power to a drum (page 4, lines 1-21).  The prior art such as Hotta et al. (EP 2384100) identify brushes formed of stainless steel (e.g. inclusive of iron) [0227], however, the brushes used for Hotta et al. fail to 

Additional prior art made of record:
JPH10-219493
DE 3891150
WO 2009124393

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795